 



Exhibit 10.16
IN THE MATTER OF ARBITRATION BETWEEN

         
RONALD W. PARKER
  §   American Arbitration
 
  §   Association
 
  §    
      -and-
  §   No. 71 166 00025 05
 
  §    
PIZZA INN, INC.
  §    

Compromise and Settlement Agreement
     This Compromise and Settlement Agreement (the “Agreement”) is entered into
by and between Ronald W. Parker (“Parker”), on the one hand, and Pizza Inn, Inc.
(“Pizza Inn”) on the other hand. (Parker and Pizza Inn are sometimes referred to
jointly as the “Parties”.)
Recitals
     WHEREAS the above-styled arbitration proceeding (the “Arbitration”)
commenced following Pizza Inn’s termination of Parker’s employment as Pizza Inn
CEO in December 2004; and
     WHEREAS Parker and Pizza Inn have alleged various claims against each other
and the pleadings filed in the Arbitration more fully describe their respective
allegations and positions with respect to the claims being made; and
     WHEREAS the Parties now desire to resolve by settlement any and all
disputes between them including the claims being made in the Arbitration.
Settlement Terms and Provisions
     NOW, THEREFORE, for good and valuable consideration, the adequacy, receipt,
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Pizza Inn agrees to pay to Parker the sum of $2,800,000 for Parker’s
claims of defamation, defamation per se, loss of reputation, malicious civil
prosecution, breach of contract and any other claims, known or unknown, to be
paid as follows:

         
 
  First Installment:   $100,000 payable upon execution by Parker of
this Agreement and no later than September 24, 2006.
 
       
 
  Second Installment:   $200,000 payable 45 days following Parker’s execution of
this Agreement.
 
       
 
  Third Installment:   $150,000 payable 75 days following Parker’s execution of
this Agreement.
 
       
 
  Fourth Installment:   $100,000 payable 105 days following Parker’s execution
of this Agreement.
 
       
 
  Fifth Installment:   $100,000 payable 135 days following Parker’s execution of
this Agreement.
 
       
 
  Sixth Installment:   $100,000 payable 165 days following Parker’s execution of
this Agreement.
 
       
 
  Final Installment:   The remaining balance shall be payable on the earlier of
(i) 180 days following execution of this Agreement by Parker or (ii) the date of
closing of any sale by Pizza Inn of the main office building or warehouse at
Pizza Inn’s corporate headquarters located at or near 3551 Plano Parkway. In the
event the closing of any sale of the main office building or warehouse at Pizza
Inn’s corporate headquarters occurs prior to 180 days following Parker’s
execution of this Agreement, the full amount of $2.8 million (less any amounts
already paid) will be due at the closing of any such sale.

     2. Pizza Inn agrees to pay interest of 5% per annum on any unpaid balance
due to Parker pursuant to Paragraph 1. Such interest shall begin to

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 2

 



--------------------------------------------------------------------------------



 



accrue on the date of Parker’s execution of this Agreement. Upon Pizza Inn’s
payment of the First Installment interest shall accrue on the $2.7 million
unpaid balance; after payment by Pizza Inn of the Second Installment, interest
will accrue on the $2.5 million unpaid balance and so forth. The accrued
interest shall be due and payable upon payment of the Final Installment
referenced in Paragraph 1 above.
     3. Parker agrees that all payments or other claims allowed by this
Agreement are not and will not be secured by a lien on any assets of Pizza Inn
and will be subordinate to Pizza Inn’s indebtedness to Wells Fargo Bank or its
assigns.
     4. Parker agrees to sell all shares of Pizza Inn stock that he directly or
indirectly owns within 60 days from the date he is paid in full the amounts
referenced in Paragraphs 1 and 2 above.
     5. Parker agrees that he will not attend Pizza Inn’s 2006 annual meeting of
shareholders currently scheduled for December 13, 2006 (or any other meeting if
the currently scheduled meeting is adjourned, postponed or rescheduled).
However, this prohibition shall not apply if any payment referenced in
Paragraph 1 or 2 is past due to Parker.
     6. Parker, his heirs, assigns, agents, representatives, insurers, and
attorneys hereby forever release, acquit and discharge Pizza Inn, its directors,
officers, employees, agents, representatives, attorneys, heirs and assigns and
Newcastle Partners, L.P., its affiliated entities and their officers, employees,
directors, shareholders (hereafter collectively “Newcastle”) from any and all

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 3

 



--------------------------------------------------------------------------------



 



claims, obligations, demands, actions, causes of action, complaints, lawsuits
(pending or otherwise), costs, charges, judgments, attorneys’ fees, damages and
liabilities of any kind whatsoever, known or unknown, direct or indirect,
asserted or unasserted, liquidated or unliquidated, in tort, contract, or any
other legal theory, statutory or otherwise, arising out of, resulting from, or
in any manner related to any cause or thing whatsoever that was brought, or that
could have been brought in the Arbitration or a lawsuit, including but not
limited to any and all claims relating to Parker’s employment at Pizza Inn or
the termination of Parker’s employment at Pizza Inn.
     7. Pizza Inn, its directors, officers, employees, assigns, agents,
representatives, insurers, attorneys and Newcastle hereby forever release,
acquit and discharge Parker, his agents, representatives, attorneys, heirs and
assigns from any and all claims, obligations, demands, actions, causes of
action, complaints, lawsuits (pending or otherwise), costs, charges, judgments,
attorneys’ fees, damages and liabilities of any kind whatsoever, known or
unknown, direct or indirect, asserted or unasserted, liquidated or unliquidated,
in tort, contract, or any other legal theory, statutory or otherwise, arising
out of, resulting from, or in any manner related to any cause or thing
whatsoever that was brought, or that could have been brought in the Arbitration
or a lawsuit, including but not limited to any and all claims relating to
Parker’s employment at Pizza Inn, Parker’s service as a director or board
member, the termination of Parker’s employment at Pizza Inn or any of the
allegations or claims asserted in Cause No. 04-10265 in the 191st District Court
of Dallas County, Texas (the “Akin

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 4

 



--------------------------------------------------------------------------------



 



Gump Lawsuit”). Nothing in this Paragraph 7 shall be construed as a release by
Pizza Inn of its claims against Akin Gump Strauss Hauer & Feld, L.L.P. and
Kenneth Menges, Jr. If any director, officer or employee of Pizza Inn or
Newcastle initiates a lawsuit or legal proceeding against Parker concerning a
matter being released in this Paragraph 7, then Parker’s release of that person
only pursuant to this Agreement is withdrawn and is no longer binding on Parker.
     8. In addition to the release in Paragraph 7 above, Pizza Inn agrees to
sign a release in a form similar to Paragraph 7 with respect to potential
claims, if any, by Pizza Inn against Shawn Preator (the “Preator Release”).
However, Pizza Inn shall only be obligated to execute the Preator Release upon
the execution by Mr. Preator of a release in a form similar to Paragraph 7 with
respect to potential claims, if any, by Mr. Preator against Pizza Inn.
     9. The parties wish both (1) to allow the parties to make comments and
express opinions concerning the Arbitration and claims made therein and (2) to
prevent their engaging in negative or harmful communications about each other.
Therefore the parties agree to each of the specific undertakings set forth in
paragraphs 10-13 below.
     10. Parker agrees to strictly refrain from making any disparaging
statements about Pizza Inn, its directors, officers, employees and Newcastle.
Pizza Inn, its directors, officers, employees and Newcastle agree to strictly
refrain from making any disparaging statements about Parker. For purposes of
this paragraph, “disparage” shall mean any “false or injurious statement of fact
that discredits or detracts from the reputation” of Parker or Pizza Inn, its
directors,

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 5

 



--------------------------------------------------------------------------------



 



officers, employees or Newcastle. The Parties further agree and acknowledge that
this provision shall survive the execution and delivery of this Agreement.
     11. In addition to the provisions of Paragraph 10, Parker agrees that he
will not knowingly make any oral or written statement that is critical of or
casts in a negative light Pizza Inn’s business model, business strategies,
financial performance, current management (including its officers, directors and
employees), or Newcastle. Pizza Inn, its directors, officers, employees and
Newcastle agree that they will not knowingly make an oral or written statement
that is critical of or casts Parker in a negative light. The Parties agree that
nothing in this Agreement shall prohibit the Parties from commenting or stating
their opinions regarding the allegations or claims made in the Arbitration (AAA
No. 71-166-00025-05), including but not limited to comments or opinions about
the dispute between the Parties, the settlement amount, or comments or opinions
regarding the outcome of the Arbitration and any such statements by the Parties
shall not be a violation of this Agreement. The Parties agree and acknowledge
that this provision shall survive the execution and delivery of this Agreement
     12. Pizza Inn, its directors, officers and employees and Parker further
agree that they shall not knowingly make or publish, or cause to be made or
published, any oral or written statement to any person or entity: (i) that
discusses or otherwise discloses the substance of any settlement discussions or
negotiations relating to the claims asserted in the Arbitration prior to the
settlement of the Arbitration (other than the specific terms of this Agreement);
or (ii) regarding the reasonableness or necessity of legal fees and expenses

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 6

 



--------------------------------------------------------------------------------



 



incurred by Parker or Pizza Inn in the Arbitration or any related litigation.
The Parties agree and acknowledge that this provision shall survive the
execution and delivery of this Agreement
     13. In addition, Parker further agrees not to knowingly initiate or
voluntarily communicate with any third-party regarding any claim or potential
claim by such third-party against Pizza Inn, its officers or directors. Pizza
Inn, its officers and directors and Newcastle agree not to knowingly initiate or
voluntarily communicate with any third-party regarding any claim or potential
claim by such third-party against Parker. The Parties agree and acknowledge that
this provision shall survive the execution and delivery of this Agreement
     14. Notwithstanding the provisions of Paragraphs 10-13 above, the Parties
agree that Pizza Inn, its witnesses and Parker shall have absolute immunity for
statements made in filings or testimony provided in the Akin Gump Lawsuit. The
Parties further agree that any alleged breach of Paragraphs 10-13 of this
Agreement shall not entitle Pizza Inn to delay, withhold, or not make any
payment scheduled to be made under this Agreement.
     15. The Parties agree to cooperate to take all action necessary to
effectuate the dismissal of the Arbitration with prejudice. In this regard, the
Parties agree to execute and cause to be filed an Agreed Order of Dismissal with
Prejudice in the form of Exhibit A attached.
     16. The Parties do not release one another from their respective
obligations under this Agreement or for torts or other wrongful acts committed
after the execution of this Agreement.

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 7

 



--------------------------------------------------------------------------------



 



     17. Parker and Pizza Inn represent and warrant (which representations and
warranties shall survive the execution and delivery of this Agreement) the
following:

  a.   Each party possesses all capacities, including but not limited to, the
legal capacity and authority to execute this Agreement;     b.   No party has
received or relied upon any oral or written representation of any other party or
any other party’s employees, agents, partners, or representatives regarding any
fact in executing this Agreement, other than those specifically included in this
Agreement;     c.   Breach of this Agreement, if any, shall not affect the
non-breaching party’s continuing right to full observance of the release; and  
  d.   Each party solely owns and has not assigned or otherwise transferred to
any person, party, or entity any of the claims, causes of action, liabilities,
or potential liabilities being released hereby or any portion thereof.

     18. This Agreement and any proceedings taken hereunder are not and shall
not in any way be construed as or deemed to be evidence of or any admission or
concession of wrongdoing or liability on the part of either Party, their
counsel, or any of them, which liability is expressly denied.
     19. This Agreement, including all matters of construction, validity and
performance, shall be governed by and construed and enforced in accordance with
the laws of the State of Texas. The Parties agree that the American Arbitration
Association in Dallas County, Texas shall be the exclusive forum for any
litigation arising under or relating to this Agreement, including enforcement
thereof.

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 8

 



--------------------------------------------------------------------------------



 



     20. This Agreement contains the entire understanding and agreement of the
Parties with respect to the matters addressed herein, and supersedes all prior
and contemporaneous agreements, negotiations, correspondence, undertakings and
communications of the parties or their representatives, oral or written, with
respect to the subject matter set forth in this Agreement. No amendment,
modification, waiver or cancellation of any term or condition of this Agreement
shall be effective unless executed in writing by all of the Parties.
     21. Each Party acknowledges on its own behalf that it has been represented
by independent legal counsel of its own choice throughout all of the
negotiations that have preceded the execution of this Agreement, and that its
respective legal counsel had the requisite experience and sophistication to
understand, interpret, and provide advice regarding the particular language of
the provisions hereof. Each Party further acknowledges that it has executed this
Agreement voluntarily and of its own free will, without duress.
     22. This Agreement shall inure to the benefit of, and shall be binding
upon, the undersigned Parties and each of their respective successors, heirs and
assigns.
     23. Any captions and headings contained in this Agreement are inserted only
as a matter of convenience and in no way define, limit, extend or describe the
scope of this Agreement or the intent of any provision hereof. Whenever the text
hereof requires, use of a singular number shall include the appropriate plural
number.

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 9

 



--------------------------------------------------------------------------------



 



     24. The provisions of this Agreement are severable, and if any part of it
is found to be unenforceable, the other portions shall remain fully valid and
enforceable to the extent possible while maintaining the essential purposes of
this Agreement.
     25. This Agreement may be signed in any number of counterparts and via
facsimile with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed to
be an original of this Agreement.
Executed as of the 24th day of September 2006.

                Ronald W. Parker    
 
        PIZZA INN, INC.    
 
       
By:
       
 
       
 
  Rod McDonald, Secretary    

Newcastle Partners, L.P. and its affiliates execute this Agreement for the
purposes of agreeing to and acknowledging the provisions of Paragraphs 6-7,
10-13.
Newcastle Partners, L.P. and its affiliates

         
By:
  Newcastle Capital Management, L.P.
Its general partner    
 
       
By:
       
 
       
 
  Steven J. Pully
President    

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 10

 



--------------------------------------------------------------------------------



 



Acknowledgment

         
State of Texas
  §    
 
  §    
County of                                         
  §    

     Before me, the undersigned authority, on this day personally appeared
Ronald W. Parker, who is known to me and who, after having been by me duly sworn
according to law upon his oath, deposed and said that he is the person named in
the above document, and that he executed the document for the purposes and
consideration therein contained.

     
 
   
 
  Ronald W. Parker

     Subscribed and sworn to before me on the ___day of September 2006, to
certify which witness my hand and official seal.

         
 
 
 
Notary Public, State of Texas    

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 11

 



--------------------------------------------------------------------------------



 



Acknowledgment

         
State of Texas
  §    
 
  §    
County of Dallas
  §    

     Before me, the undersigned authority, on this day personally appeared Rod
McDonald, who is known to me and who, after having been by me duly sworn
according to law upon his oath, deposed and said that he is the Secretary of
Pizza Inn, Inc., and he is authorized to execute this Acknowledgement on its
behalf, and that Pizza Inn, Inc. has executed the above document for the
purposes and consideration therein contained.

         
 
 
 
Rod McDonald    

     Subscribed and sworn to before me on the                     day of
September 2006, to certify which witness my hand and official seal.

         
 
 
 
Notary Public, State of Texas    

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 12

 



--------------------------------------------------------------------------------



 



Acknowledgment

         
State of Texas
  §    
 
  §    
County of Dallas
  §    

     Before me, the undersigned authority, on this day personally appeared
Steven J. Pully, who is known to me and who, after having been by me duly sworn
according to law upon his oath, deposed and said that he is the President of
Newcastle Capital Management, L.P., the General Partner of Newcastle Partners,
L.P., that he is authorized to execute this Acknowledgment on behalf of
Newcastle Partners, L.P., and that Newcastle Partners, L.P. and its affiliates
have executed the above document for the purposes and consideration therein
contained.

         
 
 
 
Steven J. Pully    

     Subscribed and sworn to before me on the ___day of September 2006, to
certify which witness my hand and official seal.

         
 
 
 
Notary Public, State of Texas    

      COMPROMISE AND SETTLEMENT AGREEMENT   Page 13

 